PER CURIAM.
NO. 85-C-0055 is granted with the following order:
The instrument in question constitutes a pledge and not an assignment. Cf. Scott v. Corkern, 231 La. 368, 91 So.2d 569 (1956). The pledgee is not an indispensable party. American Capital Corporation v. Falk, 181 So.2d 241 (La.App. 4 Cir.1965); cert. den., no error of law, 248 La. 1032, 183 So.2d 653 (1966). Hewitt v. Williams, 47 La.Ann. 742, 17 So. 269 (1894).
The judgment of the court of appeal, 465 So.2d 743 (1984), is reversed and vacated. The case is remanded to the court of appeal for consideration on the merits.
No. 85-C-0076 is denied. 464 So.2d 15 (1985).
DENNIS, J., dissents from the action.